EXHIBIT 15.1 AWARENESS LETTER OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PacifiCorp Portland, Oregon We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the unaudited consolidated interim financial information of PacifiCorp and subsidiaries for the three-month periods ended March31, 2010 and 2009, and have issued our report dated May7, 2010, for the three-month and six-month periods ended June 30, 2010 and 2009, and have issued our report dated August6, 2010, and for the three-month and nine-month periods ended September30, 2010 and 2009, and have issued our report dated November5, 2010. As indicated in such reports, because we did not perform an audit, we expressed no opinion on that information. We are aware that our reports referred to above, which were included in your Quarterly Reports on Form10-Q for the quarters ended March31, 2010, June 30, 2010, and September30, 2010, are incorporated by reference in this Registration Statement. We also are aware that the aforementioned reports, pursuant to Rule436(c) under the Securities Act of 1933, are not considered a part of the Registration Statement prepared or certified by an accountant or a report prepared or certified by an accountant within the meaning of Sections7 and 11 of that Act. /s/ Deloitte & Touche LLP Portland, Oregon December 3, 2010
